DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US PGPub 20140361850) in view of Nosaka (US PGPub 20190190494), a reference of record.
As per claim 1:
Inoue et al. discloses in Fig. 18A&B:
An acoustic wave filter comprising: 
a piezoelectric substrate (50); 
one or more series resonators (S1-S4) that are connected in series between an input terminal (Tin) and an output terminal (Tout) and located on the piezoelectric substrate, each of the one or more series resonators including first electrode fingers that are arranged with a first duty ratio and excite an acoustic wave (resonators as per first embodiment, para [0079]); 
one or more parallel resonators (P1-P2) that are connected in parallel between the input terminal and the output terminal and located on the piezoelectric substrate, each of the one or more parallel resonators including second electrode fingers that are arranged with a second duty ratio and excite an acoustic wave (resonators as per first embodiment, para [0079]), the second duty ratio in each of the one or more parallel resonators being less than the first duty ratio in each of the one or more series resonators (series duty ratio in first region 62 is 55%, while parallel duty ratio in first region 62 is 55%, para [0102]); 
and a dielectric film (56, shown in related Figs. 6A & 6B, which may be used for the first embodiment, para [0078]) that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate (being silicon oxide, para [0034], on lithium tantalate, para [0036], matching with the disclosed invention of para [0012] of the current application), is located on the piezoelectric substrate so as to cover the first electrode fingers and the second electrode fingers, and has a film thickness greater than those of the first electrode fingers and the second electrode fingers (as seen in related Figs. 6A & 6B), 
wherein: each of the one or more series resonators includes a pair of first comb-shaped electrodes, the first duty ratio is a duty ratio in a first region in which third electrode fingers of one of the pair of first comb-shaped electrodes among the first electrode fingers overlap with fourth electrode fingers of another of the pair of first comb-shaped electrodes among the first electrode fingers, the third electrode fingers and the fourth electrode fingers are alternately arranged in the first region, only a single fourth electrode finger among the fourth electrode fingers is located between adjacent third electrode fingers among the third electrode fingers in the first region, only a single third electrode finger among the third electrode fingers is located between adjacent fourth electrode fingers among the fourth electrode fingers in the first region, each of the one or more parallel resonators includes a pair of second comb-shaped electrodes, the second duty ratio is a duty ratio in a second region in which fifth electrode fingers of one of the pair of second comb-shaped electrodes among the second electrode fingers overlap with sixth electrode fingers of another of the pair of second comb-shaped electrodes among the second electrode fingers, the fifth electrode fingers and the sixth electrode fingers are alternately arranged in the second region, only a single sixth electrode finger among the sixth electrode fingers is located between adjacent fifth electrode fingers among the fifth electrode fingers in the second region, only a single fifth electrode finger among the fifth electrode fingers is located between adjacent sixth electrode fingers among the sixth electrode fingers in the second region (as seen in Fig. 8, where the resonators exhibit alternating fingers between the comb electrodes), 
a resonant frequency of each of the one or more parallel resonators is less than a resonant frequency of each of the one or more series resonators (electrode finger pitch corresponding with lamda of 2.0 µm for series resonators, and 2.07 µm for parallel resonators, paras [0081-0101], where lamda corresponds to the wavelength of the resonator, para [0033]), 
Page 3 of 13Appl. No.: 15/962,674Attorney Docket No. 85282.09392US



 Reply to Office Action of July 15, 2021no resonator other than the one or more parallel resonators and the one or more series resonators is connected between the input terminal and the output terminal (as seen in Figs. 18A-18B), and a difference in value between a value, expressed in percentage, of a largest second duty ratio in the one or more parallel resonators and a value, expressed in percentage, of a smallest first duty ratio in the one or more series resonators is 5% or greater (55%-50% = 5%).
	Inoue et al. does not disclose:			
an antiresonant frequency of each of the one or more parallel resonators is less than an antiresonant frequency of each of the one or more series resonators.
Nosaka discloses in Figs. 1A&B:
An acoustic wave filter (title) comprising:
a piezoelectric substrate (para [0072]);
one or more series resonators (series-arm resonator S1) and one or more parallel resonators (parallel-arm resonator p12), 
and a dielectric film (protection layer 103, shown in related Fig. 2) that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate (protection layer 103 is noted as being used for adjusting frequency temperature characteristics and comprising silicon dioxide, para [0087], and the piezoelectric substrate as being Lithium Tantalate, para [0086], matching with the disclosed invention of para [0012] of the current application), is located on the piezoelectric substrate so as to cover the first electrode fingers and the second electrode fingers (the structure of related Fig. 2 is disclosed as an exemplary structure of the resonators of Fig. 1, para [0079], such that the protective layer may cover each of the resonators), and has a film thickness greater than those of the first electrode fingers and the second electrode fingers (as seen in related Fig. 2),
wherein: a resonant frequency of each of the one or more parallel resonators is less than a resonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having resonant frequency frp1, which is less than the resonant frequency of S1, shown as frs1), 
and an antiresonant frequency of each of the one or more parallel resonators is less than an antiresonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having antiresonant frequency fas1, which is less than the antiresonant frequency of S1, shown as fas1).
At the time of filing, it would have been obvious to one of ordinary skill in the art to set an antiresonant frequency of each of the one or more parallel resonators to be less than an antiresonant frequency of each of the one or more series resonators to provide the benefit of establishing the pass band of the filter by adjusting the parallel resonator anti-resonant frequencies and the series arm resonant frequencies to be close to one another, and using anti-resonant frequency of the series arm resonator to generate an attenuation-pole on the high-frequency side of the pass band as generally understood in the art and as taught by Nosaka (paras [0098-0099]).

As per claim 2:
Inoue et al. discloses in Fig. 18A&B:
An acoustic wave filter comprising: 
a piezoelectric substrate (50); 
one or more series resonators (S1-S4) that are connected in series between an input terminal (Tin) and an output terminal (Tout) and located on the piezoelectric substrate, each of the one or more series resonators including first electrode fingers that are arranged with a first duty ratio and excite an acoustic wave (resonators as per first embodiment, para [0079]); 
one or more parallel resonators (P1-P2) that are connected in parallel between the input terminal and the output terminal and located on the piezoelectric substrate, each of the one or more parallel resonators including second electrode fingers that are arranged with a second duty ratio and excite an acoustic wave (resonators as per first embodiment, para [0079]), the second duty ratio in each of the one or more parallel resonators being less than the first duty ratio in each of the one or more series resonators (series duty ratio in first region 62 is 55%, while parallel duty ratio in first region 62 is 55%, para [0102]); 
and a first dielectric film (56 for the series resonators, shown in related Figs. 6A & 6B, which may be used for the first embodiment, para [0078]) that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate (being silicon oxide, para [0034], on lithium tantalate, para [0036], matching with the disclosed invention of para [0012] of the current application), is located on the piezoelectric substrate so as to cover the first electrode fingers, and has a film thickness greater than those of the first electrode fingers (as seen in related Figs. 6A & 6B), 
andAmdt. dated November 15, 2021Reply to Office Action of July 15, 2021 a second dielectric film (56 for the parallel resonators, shown in related Figs. 6A & 6B, which may be used for the first embodiment, para [0078]) that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate (being silicon oxide, para [0034], on lithium tantalate, para [0036], matching with the disclosed invention of para [0012] of the current application), is located on the piezoelectric substrate so as to cover the second electrode fingers, and has a second film thickness that is greater than those of the second electrode fingers (as seen in related Figs. 6A & 6B) and is substantially equal to the first film thickness (being based on the same resonator structure shown in Figs. 6A&B),
wherein: each of the one or more series resonators includes a pair of first comb-shaped electrodes, the first duty ratio is a duty ratio in a first region in which third electrode fingers of one of the pair of first comb-shaped electrodes among the first electrode fingers overlap with fourth electrode fingers of another of the pair of first comb-shaped electrodes among the first electrode fingers, the third electrode fingers and the fourth electrode fingers are alternately arranged in the first region, only a single fourth electrode finger among the fourth electrode fingers is located between adjacent third electrode fingers among the third electrode fingers in the first region, only a single third electrode finger among the third electrode fingers is located between adjacent fourth electrode fingers among the fourth electrode fingers in the first region, each of the one or more parallel resonators includes a pair of second comb-shaped electrodes, the second duty ratio is a duty ratio in a second region in which fifth electrode fingers of one of the pair of second comb-shaped electrodes among the second electrode fingers overlap with sixth electrode fingers of another of the pair of second comb-shaped electrodes among the second electrode fingers, the fifth electrode fingers and the sixth electrode fingers are alternately arranged in the second region, only a single sixth electrode finger among the sixth electrode fingers is located between adjacent fifth electrode fingers among the fifth electrode fingers in the second region, only a single fifth electrode finger among the fifth electrode fingers is located between adjacent sixth electrode fingers among the sixth electrode fingers in the second region (as seen in Fig. 8, where the resonators exhibit alternating fingers between the comb electrodes), 
a resonant frequency of each of the one or more parallel resonators is less than a resonant frequency of each of the one or more series resonators (electrode finger pitch corresponding with lamda of 2.0 µm for series resonators, and 2.07 µm for parallel resonators, paras [0081-0101], where lamda corresponds to the wavelength of the resonator, para [0033]), 
Page 3 of 13Appl. No.: 15/962,674Attorney Docket No. 85282.09392US



 Reply to Office Action of July 15, 2021no resonator other than the one or more parallel resonators and the one or more series resonators is connected between the input terminal and the output terminal (as seen in Figs. 18A-18B), and a difference in value between a value, expressed in percentage, of a largest second duty ratio in the one or more parallel resonators and a value, expressed in percentage, of a smallest first duty ratio in the one or more series resonators is 5% or greater (55%-50% = 5%).
Inoue et al. does not disclose:			
an antiresonant frequency of each of the one or more parallel resonators is less than an antiresonant frequency of each of the one or more series resonators.
Nosaka discloses in Figs. 1A&B:
An acoustic wave filter (title) comprising:
a piezoelectric substrate (para [0072]);
one or more series resonators (series-arm resonator S1) and one or more parallel resonators (parallel-arm resonator p12), 
and a dielectric film (protection layer 103, shown in related Fig. 2) that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate (protection layer 103 is noted as being used for adjusting frequency temperature characteristics and comprising silicon dioxide, para [0087], and the piezoelectric substrate as being Lithium Tantalate, para [0086], matching with the disclosed invention of para [0012] of the current application), is located on the piezoelectric substrate so as to cover the first electrode fingers and the second electrode fingers (the structure of related Fig. 2 is disclosed as an exemplary structure of the resonators of Fig. 1, para [0079], such that the protective layer may cover each of the resonators), and has a film thickness greater than those of the first electrode fingers and the second electrode fingers (as seen in related Fig. 2),
wherein: a resonant frequency of each of the one or more parallel resonators is less than a resonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having resonant frequency frp1, which is less than the resonant frequency of S1, shown as frs1), 
and an antiresonant frequency of each of the one or more parallel resonators is less than an antiresonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having antiresonant frequency fas1, which is less than the antiresonant frequency of S1, shown as fas1).
At the time of filing, it would have been obvious to one of ordinary skill in the art to set an antiresonant frequency of each of the one or more parallel resonators to be less than an antiresonant frequency of each of the one or more series resonators to provide the benefit of establishing the pass band of the filter by adjusting the parallel resonator anti-resonant frequencies and the series arm resonant frequencies to be close to one another, and using anti-resonant frequency of the series arm resonator to generate an attenuation-pole on the high-frequency side of the pass band as generally understood in the art and as taught by Nosaka (paras [0098-0099]).

	As per claim 3:
	Inoue et al. discloses in related Figs. 6A&B:
the first dielectric film and the second dielectric film are made of substantially identical materials (dielectric film 56 is silicon oxide, para [0034]).

	As per claims 4 & 10:
	Inoue et al. discloses in Figs. 18A&B:
the one or more series resonators are a plurality of series resonators (S1-S4), the one or more parallel resonators are a plurality of parallel resonators (P1-P2), and all of the second duty ratios in the plurality of parallel resonators are less than all of the first duty ratios in the plurality of series resonators (para [0102]).

	As per claims 5 & 11:
	Inoue et al. discloses in Figs. 18A&B:
the difference in value between the value, expressed in percentage, of the largest second duty ratio in the one or more parallel resonators and the value, expressed in percentage, of the smallest first duty ratio in the one or more series resonators is 10% or less (difference is 5%, para [0102]).

	As per claims 6 & 12:
Inoue et al. discloses in Figs. 18A&B:
a pitch of the first electrode fingers is less than a pitch of the second electrode fingers (paras [0081-0101]).

	As per claims 7 & 13:
Inoue et al. discloses in Figs. 18A&B:
the piezoelectric substrate is a lithium niobate substrate or a lithium tantalate substrate (para [0033]).
	As per claims 8 & 14:
	Inoue et al. discloses in Figs. 18A&B:
the piezoelectric substrate is a lithium niobate substrate (para [0033]) and the dielectric film is a silicon oxide film (para [0034]).

	As per claim 9:
	Inoue et al. does not disclose in Figs. 18A & 18B:
A multiplexer comprising: the acoustic wave filter according to claim 1.
	Inoue et al. discloses in Fig. 20:
		A multiplexer comprising two filters (first filter 40 and second filter 42).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace at least one of the filters of Fig. 20 with the filter of the combination of claim 1 as an art-recognized alternative/equivalent filter able to provide the same function.

	As per claim 15:
	Inoue et al. does not disclose in Figs. 18A & 18B:
A multiplexer comprising: the acoustic wave filter according to claim 2.
	Inoue et al. discloses in Fig. 20:
		A multiplexer comprising two filters (first filter 40 and second filter 42).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace at least one of the filters of Fig. 20 with the filter of the combination of claim 2 as an art-recognized alternative/equivalent filter able to provide the same function.

	As per claims 16 & 17:
	Inoue et al. discloses:
The duty ratio in a first region may differ from the second region by 2-20% (para [0068])
	Inoue et al. does not disclose:
the value, expressed in percentage, of the largest second duty ratio in the one or more parallel resonators is equal to or less than 0.9 times the value, expressed in percentage, of the smallest first duty ratio in the one or more series resonators.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the first duty ratio in the one or more series resonators to be 0.56 to .70, as taught by Inoue et al. to provide the benefit of adjusting the Q value of the resonator as taught by Inoue et al. (para [0067-0068]).
	As a consequence of the combination, the value, expressed in percentage, of the largest second duty ratio in the one or more parallel resonators is equal to or less than 0.9 times the value, expressed in percentage, of the smallest first duty ratio in the one or more series resonators (50%/56% < 0.9*56%).

	As per claims 18 & 19:
	Inoue et al. is silent regarding:
the resonant frequency of each of the one or more parallel resonators is lower than a passband of the acoustic wave filter, and the antiresonant frequency of each of the one or more series resonators is higher than the passband.
Nosaka discloses in Figs. 1A&B:
the resonant frequency of each of the one or more parallel resonators is lower than a passband of the acoustic wave filter (Passband PB is designated as corresponding to frs1, between 0.8 GHz and 0.85 GHz, above the resonant frequency of p1 at 0.8 GHz), Amdt. dated January 25, 2021Reply to Office Action of September 23, 2020and the antiresonant frequency of each of the one or more series resonators is higher than the passband (the antiresonant frequency of the series resonator s1 corresponds to approximately 0.9 GHz, a frequency higher than the passband PB).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the resonant frequency of each of the one or more parallel resonators to be lower than a passband of the acoustic filter to provide the benefit of establishing the pass band of the filter by providing a lower attenuation pole that establishes a lower edge to the passband, as is well understood in the art and taught by Nosaka (paras [0098-0099]).
	It would be further obvious for the antiresonant frequency of each of the one or more series resonators to be higher than the passband to provide the benefit of establishing the passband of the filter by providing an upper attenuation pole that establishes an upper edge to the passband, as is well understood in the art and taught by Nosaka (paras [0098-0099]).

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-19 under Omote in view of Nosaka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue et al. in view of Nosaka.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843